DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 06/04/2020, 03/02/2021, 05/26/2021, 07/13/2021, & 10/07/2021.  These IDS have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 100985734) in view of Cornu et al. (US 2014/0309966; “Cornu”).

Regarding claim 1, Park discloses in at least figure 1 a WIM sensor (100) for detecting loads of vehicles (10) on a roadway segment when a wheel of a vehicle (10) crosses the WIM sensor (100), the WIM sensor comprising a profile that elongates along a longitudinal axis and defines therein at least a first space, a force sensor (110) disposed in the first space of the profile and configured to generate a force sensor signal that corresponds to a dynamic ground reaction force when the wheel crosses the force sensor (110) and exerts a force onto the roadway segment, and a first electro-acoustic transducer (130) arranged in the first space and configured to measure sound waves and accordingly generate a transducer signal (page 4, paragraph 4 through page 5, paragraph 7).
While it appears for figure 1 that the WIM is flush with the roadway surface, Park does not explicitly state that is the case.
Nevertheless, Cornu teaches in figure 4 a WIM sensor (5,5’) which is arranged flush with a roadway surface (3) of the roadway segment (¶ [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to arrange Park’s WIM sensor flush with the roadway surface as taught by Cornu for the purpose of ensuring the wheel and the weight force are as close to perpendicular as possible to the force sensor for maximum accuracy.

Regarding claim 10, Park discloses in at least figure 1 a method for detecting the presence of vehicles (1) on a roadway segment having a WIM sensor (100) that includes a force sensor (110), an electro-acoustic transducer (130), and a microprocessor (200) running an algorithm, the method comprising the steps of using the algorithm to compare a digital transducer signal to at least one characteristic signature for the presence of a vehicle passing over the WIM sensor (100) wherein said characteristic signature being at least one known predefined signal level in at least one predefined frequency range of the digital transducer signal and wherein when the comparison finds the characteristic signature then the algorithm generates positive presence information that indicates a presence of a vehicle (10) on the roadway segment (page 4, paragraph 4 through page 5, paragraph 7; though not explicitly stated, this is by definition how a vehicle entry system works in general, and an acoustic sensor signal must be in some predefined frequency range and meet some predetermined threshold in order to conclude the presence of a vehicle). 
While it appears for figure 1 that the WIM is flush with the roadway surface, Park does not explicitly state that is the case.
Nevertheless, Cornu teaches in figure 4 a WIM sensor (5, 5’) which is arranged flush with a roadway surface (3) of the roadway segment (¶ [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to arrange Park’s WIM sensor flush with the roadway surface as taught by Cornu for the purpose of ensuring the wheel and the .

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Cornu as applied to claim 1 above, and further in view of Heyman et al. (US 2007/0062287; “Heyman”).

Regarding claim 2, Park and Cornu disclose all the limitations of claim 1 on which this claim depends.
Park inherently discloses the first electro-acoustic transducer (130) has a sensitivity in a specific frequency band (this is a feature of all electro-acoustic transducers) but is silently specifically to in the audible range.
In the same field of endeavor, Heyman teaches an electro-acoustic transducer (16, 18) in a WIM sensor (10) wherein the first electro-acoustic transducer (16) has a sensitivity in a specific frequency band, specifically in the audible range from 20 Hz to 21 kHz (¶ [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for Park to choose a transducer for use in the WIM sensor which has a sensitivity in the claimed range as taught by Heyman because that frequency range allows for a couple wavelengths to propagate through a typical highway lane allowing traveling vehicles to be easily detected (¶ [0038]).  Furthermore, it has been held that “where the general conditions of a claim are disclosed in the prior 

Regarding claim 16, Park and Cornu disclose all the limitations of claim 1 on which this claim depends.
Park inherently discloses the first electro-acoustic transducer (130) has a sensitivity in a specific frequency band (this is a feature of all electro-acoustic transducers) but is silently specifically to in the audible range.
In the same field of endeavor, Heyman teaches an electro-acoustic transducer (16, 18) in a WIM sensor (10) wherein the first electro-acoustic transducer (16) has a sensitivity in a specific frequency band (¶ [0038]).
It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  And furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close when the prior art supplies a motivation to explore the area around the ranges.  See MPEP §2144.05(II).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention optimize the range of Park’s transducers in accordance with the teachings of Heyman because that frequency range allows for a couple wavelengths to propagate through a typical highway lane allowing traveling vehicles to be easily detected (¶ [0038]).  


Allowable Subject Matter
Claims 3-9, 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863